Name: Commission Regulation (EEC) No 59/92 of 10 January 1992 laying down a temporary provision relating to the detailed rules for the application of the subsidy system for producers of soya beans, rape seed and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  economic policy;  farming systems
 Date Published: nan

 11 . 1 . 92 Official Journal of the European Communities No L 6/15 COMMISSION REGULATION (EEC) No 59/92 of 10 January 1992 laying down a temporary provision relating to die detailed rules for the application of the subsidy system for producers of soya beans, rape seed and sunflower seed months from the month following that during which the application was submitted ; Whereas Article 13 of Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (15), as last amended by Regulation (EEC) No 557/ 91 (' «), provides for a term of validity of export licences with advance fixing of the refund as provided for in Article 4a of Regulation No 142/66/EEC, of five months from the month following that during which it was issued, with the possibility of that term being reduced each time the refund is fixed ; Whereas the support system introduced by Regulation (EEC) No 3766/91 replaces the provisions on aid for rape seed, sunflower seed and soya beans in Regulations No 136/66/EEC and (EEC) No 1491 /85 ; whereas, in order to avoid any risk of interference between the two support systems, advance fixing of the aid for such seeds or beans must be suspended for the months from and including July 1992., identification must be discontinued as from 1 July 1992 and the same must apply to export refunds on rape seed and sunflower seed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (5) thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans (4), as last amended by Regulation (EEC) No 1724/91 (*), and in particular Article 2 (8) thereof, Having regard to Council Regulation (EEC) No 3766/91 od 12 December 1991 establishing a support system for producers of soya beans, rape seed and sunflower seed (6), and in particular Article 11 thereof, Whereas Article 11 ( 1 ) of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds Q, as last amended by Regulation (EEC) No 1905/91 (8), provides for a term of validity of the advance-fixing part of the certificate provided for in Article 4 of Council Regulation (EEC) No 1594/93 (9), as amended by Regulation (EEC) No 1321 /90 (10), of four or five months, as the case may be, from the month following that during which the application was submitted ; whereas Article 1 8 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measures for soya beans ("), as last amended by Regulation (EEC) No 2427/90 (12), provides for a term of validity of the advance-fixing part of the certificate provided for in Article 4a of Council Regulation (EEC) No 2194/85 (13), as last amended by Regulation (EEC) No 1725/91 (14), of five HAS ADOPTED THIS REGULATION : ( ») OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No 125, 26. 6. 1967, p. 2461 /67. Article 1 Advance fixing For rape seed and sunflower seed on the one hand and for soya beans on the other, the term of validity of the advance-fixing part of the certificate provided for respecti ­ vely in Article 4 of Regulation (EEC) No 1594/83 and in Article 4a of Regulation (EEC) No 2194/85 shall not extend beyond 30 June 1 992, notwithstanding Article 1 1 ( 1 ) of Regulation (EEC) No 2681 /83 and Article 13 of Regulation (EEC) No 2537/89 respectively. (&lt;) OJ No L 151 , 10 . 6. 1985, p. 15. 0 OJ No L 162, 26. 6. 1991 , p. 35. 0 OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 266, 28 . 9. 1983, p. 1 . (8) OJ No L 169, 29 . 6. 1991 , p. 43. ( ») OJ No L 163, 22. 6. 1983, p. 44. O OJ No L 132, 23. 5 . 1990, p. 15. (") OJ No L 245, 22. 8 . 1989, p. 8 . H OJ No L 228, 22. 8 . 1990, p. 15. H OJ No L 204, 2. 8 . 1985, p. 1 . O OJ No L 162, 26. 6 . 1991 , p. 37. (1S) OJ No L 213, 11 . 8 . 1975, p. 1 . O OJ No L 62, 8 . 3 . 1991 , p . 23. No L 6/16 Official Journal of the European Communities 11 . 1 . 92 extend beyond 30 June 1992, notwithstanding Article 13 of Regulation (EEC) No 2041 /75, and no exports may take place with payment of the refund as from 1 July 1992. Article 2 Identification No identification of rape seed, sunflower seed or soya beans may take place as from 1 July 1992. Article 3 Export refunds For rape and sunflower seed the term of validity of export licences with advance fixing of the refund as provided for in Articled 4a of Regulation No 142/67/EEC shall not Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1992. For the Commission Ray MAC SHARRY Member of the Commission